UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 96-6032



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

JOHN THOMAS, JR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CR-93-171, CA-95-377-R)


Submitted:   April 15, 1996                   Decided:   May 2, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


John Thomas, Jr., Appellant Pro Se. Joseph William Hooge Mott,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.
Thomas, Nos. CR-93-171; CA-95-377-R (W.D. Va. Jan. 2, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2